DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RAPHAEL ACKER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2660

                          [November 2, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 502007CF010377A.

   Raphael Acker, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.